DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In the Interview Summary mailed 02/16/20221, the Examiner agreed that Claims 4 & 14-15 should have been under examination.  The Examiner erred in interpreting what claims were drawn to the elected embodiment.  Based on the discussion, Claims 6-8 are still drawn to a non-elected embodiment.  Thus a second non-final is being issued to address the previously unexamined Claims 4 & 14-15.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent Application 2006/0241572 A1).
Claim 1:  Zhou teaches
A catheter system (Figure 1) comprising: 



a catheter tip (Figure 1, Element 14) and

    PNG
    media_image1.png
    1075
    702
    media_image1.png
    Greyscale

Figure 1 - Brief Description of the Drawings is provided below
FIG. 1 illustrates a schematic diagram of one embodiment of an image-guided laser catheter

an ultrasound assembly at least partially positioned within the catheter tip
the ultrasound assembly comprising:
a first optical fiber (Figure 6C, Element 41 & Figure 4C) coupled to an optical-to-ultrasound transducer (Figure 6C, Element 62), the optical-to-ultrasound transducer configured to generate an ultrasound signal in response to a pulsed optical signal [The second laser 66 generates the acoustic excitation]  (Para 0051 & 0053) and

    PNG
    media_image2.png
    315
    780
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    361
    342
    media_image3.png
    Greyscale

Figure 2 - Brief Description of the Drawings is provided below
FIGS. 6A, 6B and 6C together illustrate further details of the optical fiber at the distal tip of the catheter of FIG. 1

FIG. 4C illustrates another cross-sectional end view of the distal tip of the catheter of FIG. 1

[AltContent: textbox (Figure 3 - Brief Description of the Drawings is provided below
FIG. 7 illustrates a magnified view of the distal tip of a fiber of the catheter of FIG. 1)]
    PNG
    media_image4.png
    943
    822
    media_image4.png
    Greyscale
Examiner’s Note:
a second optical fiber (Figure 6A, Element 41 & Figure 4C) coupled to an ultrasound-to-optical transducer (Figure 6A, Element 61), the ultrasound-to-optical transducer configured to generate an optical signal in response to a received ultrasound signal [The third laser 67 detects the acoustic echo reflected from an object near the catheter tip] (Para 0051 & 0053)
Examiner’s Note:  The prior art teaches a combination of an ultrasound-to-optical transducer and an optical-to-ultrasound transducer.  Further, Zhou teaches multiple optical fibers.  Thus, pointing to one optical fiber for a distinct ultrasound-to-optical transducer and pointing to a second optical fiber for a distinct optical-to-ultrasound transducer reads on the claim language.
Claim 2:  Zhou teaches wherein the optical-to-ultrasound transducer (Figure 6C, Element 62) is a coating (Figure 6C, Element 61) applied to a distal end of the first optical fiber (Figure 6C, Element 41).








Claim 4:  Zhou teaches wherein the ultrasound assembly further comprises third, fourth and fifth optical fibers (Figure 4A & 4C, Element 41), each coupled to its own ultrasound-to-optical transducer, each ultrasound to optical transducer configured to generate an optical signal in response to a received ultrasound signal [The third laser 67 detects the acoustic echo reflected from an object near the catheter tip] (Para 0051 & 0053).

    PNG
    media_image5.png
    703
    491
    media_image5.png
    Greyscale
[AltContent: textbox (Figure 4  - Brief Description of the Drawings is provided below
FIG. 4A illustrates an isometric view of a distal end of the catheter of FIG. 1
FIG. 4C illustrates another cross-sectional end view of the distal tip of the catheter of FIG. 1)]
    PNG
    media_image6.png
    375
    339
    media_image6.png
    Greyscale
Examiner’s Note:  Figure 4C is annotated by the Examiner for further clarification

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Application 2006/0241572 A1) and further in view of Adoram et al. (U.S. Patent Application 2004/0131299 A1).
Claim 3:  Zhou teaches a coating.  Zhou fails to teach the specific coating.  However, Adoram teaches wherein the coating comprises graphite (Para 0036) in order to provide an acceptable acoustic signal at the array (Para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the coating as taught by Adoram in order to provide an acceptable acoustic signal at the array (Para 0036).
Claim 5:  Zhou teaches wherein the guidewire is positioned centrally among the other optical fibers (Figure 4C, Element 41 & 43).  Zhou fails to teach wherein the first optical fiber is positioned centrally among the other optical fibers.  However, Adoram teaches wherein the first optical fiber (Figure 10, Element 142) is positioned centrally among the other optical fibers (Figure 10, Element 100; Figure 8, Element 101 and Para 0053) as such a configuration provides multidirectional imaging of internal structures (Para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the configuration as taught by Adoram as such a configuration provides multidirectional imaging of internal structures (Para 0054).

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Application 2006/0241572 A1) and further in view of Harks et al. (U.S. Patent Application 2013/0204134 A1).
Claim 9:  Zhou fails to specifically teach the signature of a tissue structure.  However, Harks teaches wherein the optical signal corresponds to a signature of a tissue optical spectra] (Para 0012) in order to determine the kind of tissue or the composition of the tissue (Para 0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the tissue signature as taught by Harks in order to determine the kind of tissue or the composition of the tissue (Para 0012).
Claim 10:  Zhou teaches further comprising a control system [console] comprising a memory and a processor, wherein the memory stores instructions that cause the processor to receive the optical signal (Para 0056).
	Examiner’s note:  While a memory and a processor are not specifically mentioned, the elements are inherent.  The console is disclosed as receiving and processing light signals (Para 0056).  A processor is inherent in order to perform the processing of the signal and memory is inherent in order to receive the signal for processing.
	Zhou fails to teach comparing the signature.  However, Harks teaches to compare the signature to a previously-received signature, and based on the comparison, determine that the tissue has been ablated (Para 0012) in order to distinguish ablated from non-ablated tissue (Para 0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the comparing signatures as taught by Harks in order to distinguish ablated from non-ablated tissue (Para 0012).
Claim 11:  Zhou fails to teach tissue signatures.  However, Harks teaches wherein the signature comprises a plurality of pixels, each of which is indicative of tissue structure at pixel intensity] (Para 0012, 0015 & 0114) in order to indicate that the ablation has not yet occurred at the depth (Para 0114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the tissue signatures as taught by Harks in order to indicate that the ablation has not yet occurred at the depth (Para 0114).
Claim 12:  Zhou teaches further comprising a control system [console] comprising a memory and a processor, wherein the memory stores instructions that cause the processor to receive the optical signal (Para 0056).
	Examiner’s note:  While a memory and a processor are not specifically mentioned, the elements are inherent.  The console is disclosed as receiving and processing light signals (Para 0056).  A processor is inherent in order to perform the processing of the signal and memory is inherent in order to receive the signal for processing.
	Zhou fails to teach comparing the signature.  However, Harks teaches to compare a signature of a first portion of tissue to a signature of a second portion of tissue, based on the comparison, determine that the first portion of tissue has been ablated (Para 00114) in order to distinguish ablated from non-ablated tissue (Para 0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the comparing signatures as taught by Harks in order to distinguish ablated from non-ablated tissue (Para 0012).
Claim 13:  Zhou fails to teach tissue signatures.  However, Harks teaches wherein the signature comprises a plurality of pixels, each of which is indicative of tissue structure at different depths of the tissue, and wherein the comparison includes comparing one of pixel brightness and pixel contrast [pixel intensity] (Para 0012, 0015 & 0114) in order to indicate that the ablation has not yet occurred at the depth (Para 0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the tissue signatures as taught by Harks in order to indicate that the ablation has not yet occurred at the depth (Para 0114).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Application 2006/0241572 A1) and further in view of Hoseit et al. (U.S. Patent Application 2014/0180056 A1).
Claim 14:  Zhou teaches wherein the first optical fiber includes a first set of optical gratings [photorefractive grating], wherein the optical-to-ultrasound transducer is configured to generate an ultrasound signal at a first frequency, and wherein the catheter further comprises a third optical fiber coupled to a second optical-to-ultrasound transducer and having the set of optical gratings wherein the second optical-to-ultrasound transducer is configured to generate an ultrasound signal at a second frequency, and a further optical fiber coupled to a third optical-to-ultrasound transducer is configured to generate an ultrasound signal at a third frequency (Para 0019; Figure 4A, Element 41).  Zhou fails to teach a second set of gratings.  However, Hoseit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to include the second set of gratings as taught by Hoseit in order to determine the properties of the tissues under observation (Para 0047).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Application 2006/0241572 A1) and Hoseit et al. (U.S. Patent Application 2014/0180056 A1) and further in view of Mak et al. (U.S. Patent Application 2017/0079529 A1)
Claim 15:  Zhou teaches a first optical coupler [coupler and beam splitter] configured to split light between an intermediate optical fiber and the first optical fiber (Para 0019) and Zhou teaches the optical coupler configured to split light from the intermediate optical fiber and to the third and fourth optical fibers (Para 0019).
Examiner’s Note:  While Zhou does not specifically write out the term, fourth optical fiber, such is shown Figure 4A & 4C.
Hoseit teaches the source light and the signal light may be coupled or split with fiber couplers, dichroic, and filter as necessary to achieve the desired performance (Para 0053).  
	Zhou and Hoseit fail to specifically teach a second coupler.  However, Mak teaches each optical probe having optical fibers, connector and coupler (Para 0067) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Hoseit to include the second coupler as taught by Mak in order to indicate that the ablation has not yet occurred at the depth (Para 0114).

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.  The Applicant submitted arguments that Zhou fails to teach an ultrasound-to-optical transducer.  The Examiner respectfully disagrees.  Zhou teaches an element that acts as an ultrasound-to-optical transducer [transmitted into the surrounding medium and propagates away from the photoacoustic layer 62 in the form of an ultrasonic acoustic wave 54] (Para 0053).  Zhou also teaches an element that acts as an optical-to-ultrasound transducer [The perturbation on the coating 61 caused by the acoustic echo 70 generates a corresponding optical phase shift on the reflected light 67] (Para 0053).
The arguments are unconvincing and the rejection in view of Zhou is maintained.

Conclusion
\Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793